Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plurality of individual display units” of claim 9 and 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-7, and 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the ceasing". There is insufficient antecedent basis for this limitation in the claim.
Claim 6, and 7 recites the limitation "the parcel sorting system". There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the cease". There is insufficient antecedent basis for this limitation in the claim. 
Claim 11 recites “a conveying surface” in line 10, and “a scrolling marquee display” in line 12, these two limitations have already been recited in above lines therefore clarification is required. “a” should be “the”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-11, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mark (US 6878896).
Regarding claim-1, Mark discloses a method performed by a parcel sorter system (Check: Abstract; Col.1 line6-14; Col.4 line13 to Col.10 line35; Fig.1-5, 7), comprising: 
receiving sorting information of a first parcel (PLC 25 Fig.1 receive sorting information from optical reader 14a-b Fig.1, photocell transmitter 26a-d Fig.1 and optical reader 44a-b Fig.1-2) (Check: Col.4 line33-44; Col.7 line1-11; Col.10 line13-35); 
determining a sorting destination (destination clusters 51-58 Fig.1-4) corresponding to the sorting information (Check: Col.5 line64 to Col.6 line8, 30-51); 
determining a sorting instruction (corresponds to BOSMA52k “47”, DANCT51a, Fig.2) corresponding to the sorting destination and the first parcel (Check: Col.7 line20-45); 
transporting the first parcel (correspond to P4 Fig.2) on a conveying surface (20a Fig.2); 
while transporting the first parcel on the conveying surface (20a), displaying the corresponding sorting instruction (BOSMA52k) on a scrolling marquee display (46 Fig.2) at a location proximate to the first parcel (Check: Col.6 line56-67 to Col.7 line1-11; See Fig.2-3) and 
when it is detected that the first parcel has been removed from the conveying surface (20a), the ceasing displaying the corresponding sorting instruction (Receiver 52k will remain illuminated and the parcel identification 47 will remain visible until PLC 25 receives either an appropriate signal from an sorting operator 48, as explained below, or the parcel exits the related operating zone 42b, Col.7 line63-67)(Check: Col.7 line46-67 to Col.8 line1-19, 29-39). Moreover, transmitter photocell (26a-d) can also be applied at operating zone (42b) as transmitter photocell monitor the location of each parcel and are a retro-reflective type which provide signals when a parcel passing immediately in front breaks the beam as well as track existing parcels as shown in Fig.1 and if parcel doesn’t pass then it would indicate that the parcel either removed or has not passed (Col.5 line5-19).
Regarding claim-5, Mark discloses wherein the location proximate to the first parcel (P4 Fig.2) is a location above, below, or otherwise directly associated with the movement of the first parcel on the conveying surface (20a), and the corresponding sorting instruction (BOSMA52k “47”) is scrolled across the scrolling marquee display (46) at substantially a same speed that the first parcel (P4) is conveyed on the conveying surface so that the corresponding sorting instruction remains proximate to the first parcel (Check: Col.6 line54-67; Fig.2-3).
Regarding claim-6, Mark discloses wherein the parcel sorting system uses an encoder (28 Not shown in Figures) to determine the speed that the first parcel is conveyed on the conveying surface (12a-b, 18a-b, 20a-b) (Check: Col.5 line20-33).
Regarding claim-7, Mark discloses wherein the parcel sorting system uses a plurality of sensors to determine the speed that the first parcel is conveyed on the conveying surface (The PLC 25, in response to the input signals from the transmitters 26a-b, optical readers 14a, 14b, and encoders 28 “corresponds to sensors”, regulates the conveyor speed and controls the switching unit 30 in a well-known manner. Once a particular parcel is associated with an encoder count at a particular location, it can be tracked through the system in a well-known manner, Col.5 line20-33) (Also Check: Col.4 line56-67 to Col.5 line1-20).
Regarding claim-8, Mark discloses wherein the scrolling marquee display (46) is a pixel-based marquee display (LED panel like an electronic ticker-tape) (Check: Col.3 line11-31; Col.6 line56-67).
Regarding claim-9, Mark discloses wherein the scrolling marquee display (46) comprises a plurality of individual display units (The detached display, an LED panel, is positioned adjacent to the sorting conveyors and is configured to present dynamically moving alpha-numeric characters, much like an electronic ticker-tape “corresponds to individual display units”, Col.3 line17-20).
Regarding claim-10, Mark discloses wherein receiving sorting information of the first parcel (i.e. P4) includes using a reader (i.e. optical reader 14a, and/or optical reader 44a) to detect indicia on the first parcel and performing an optical character recognition process or a barcode recognition process on the indicia (Check: Col.4 line33-44; Col.7 line1-11; Fig.1-2).
Regarding claim-11, Mark discloses a parcel sorting system (Check: Abstract; Col.1 line6-14; Col.4 line13 to Col.10 line35; Fig.1-5, 7), comprising: 
a control system (PLC 25, Fig.1); 
a scrolling marquee display (46, Fig.2-4) under control of the control system; and 
a conveying surface (20a, Fig.2-4) under control of the control system, 
wherein the parcel sorting system (Fig.1) is configured to: 
receive sorting information of a first parcel (i.e. P4) (PLC 25 Fig.1 receive sorting information from optical reader 14a-b Fig.1, photocell transmitter 26a-d Fig.1 and optical reader 44a-b Fig.1-2) (Check: Col.4 line33-44; Col.7 line1-11; Col.10 line13-35);
determine a sorting destination (destination clusters 51-58 Fig.1-4) corresponding to the sorting information (Check: Col.5 line64 to Col.6 line8, 30-51); 
determine a sorting instruction (corresponds to BOSMA52k “47”, Fig.2) corresponding to the sorting destination and the first parcel (P4) (Check: Col.7 line20-45); 
transport the first parcel (P4) on a conveying surface (20a); 
while transporting the parcel on the conveying surface (20), displaying the corresponding sorting instruction (“47”) on a scrolling marquee display (46) at a location proximate to the first parcel (P4) (Check: Col.6 line56-67 to Col.7 line1-11; See Fig.2-3); and 
when it is detected that the first parcel has been removed from the conveying surface, the cease displaying the corresponding sorting instruction (Receiver 52k will remain illuminated and the parcel identification 47 will remain visible until PLC 25 receives either an appropriate signal from an sorting operator 48, as explained below, or the parcel exits the related operating zone 42b, Col.7 line63-67)(Check: Col.7 line46-67 to Col.8 line1-19). Moreover, transmitter photocell (26a-d) can also be applied at operating zone (42b) as transmitter photocell monitor the location of each parcel and are a retro-reflective type which provide signals when a parcel passing immediately in front breaks the beam as well as track existing parcels as shown in Fig.1 and if parcel doesn’t pass then it would indicate that the parcel either removed or has not passed (Col.5 line5-19).
Regarding claim-15, Mark discloses wherein the location proximate to the first parcel (P4) is a location above, below, or otherwise directly associated with the movement of the first parcel on the conveying surface (20a), and the corresponding sorting instruction (BOSMA52k “47”) is scrolled across the scrolling marquee display (46) at substantially a same speed that the first parcel is conveyed on the conveying surface so that the corresponding sorting instruction remains proximate to the first parcel (Check: Col.6 line54-67; Fig.2-3)..
Regarding claim-16, Mark discloses further comprising an encoder (28 Not Shown) used to determine the speed that the first parcel is conveyed on the conveying surface (12a-b, 18a-b, 20a-b) (Check: Col.5 line20-33).
Regarding claim-17, Mark discloses further comprising a plurality of sensors to determine the speed that the first parcel is conveyed on the conveying surface (The PLC 25, in response to the input signals from the transmitters 26a-b, optical readers 14a, 14b, and encoders 28 “corresponds to sensors”, regulates the conveyor speed and controls the switching unit 30 in a well-known manner. Once a particular parcel is associated with an encoder count at a particular location, it can be tracked through the system in a well-known manner, Col.5 line20-33) (Also Check: Col.4 line56-67 to Col.5 line1-20).
Regarding claim-18, Mark discloses wherein the scrolling marquee display (46) is a pixel- based marquee display (LED panel like an electronic ticker-tape) (Check: Col.3 line11-31; Col.6 line56-67).
Regarding claim-19, Mark discloses wherein the scrolling marquee display (46) comprises a plurality of individual display units (The detached display, an LED panel, is positioned adjacent to the sorting conveyors and is configured to present dynamically moving alpha-numeric characters, much like an electronic ticker-tape “corresponds to individual display units”, Col.3 line17-20).
Regarding claim-20, Mark discloses wherein receiving sorting information of the first parcel (i.e. P4) includes using a reader (i.e. optical reader 14a, and/or optical reader 44a) to detect indicia on the first parcel and performing an optical character recognition process or a barcode recognition process on the indicia (Check: Col.4 line33-44; Col.7 line1-11; Fig.1-2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, and 12-14 are rejected under 35 U.S.C. 103 as obvious over Mark (US 6878896).
Regarding claim-2 and 12, Mark discloses further comprising, when it is detected that the first parcel (P4, Fig.2) has passed the sorting destination (i.e. operating zone 42b, Fig.2) and has not been removed from the conveying surface (20a, Fig.2), signaling an exception to an operator (At this point in the sorting process, where the display 46 presents flashing parcel information 47 and the perimeter of receiver 52k is illuminated, the sorting operator 48 is visually alerted by display 46 that parcel P4 destined for Boston, Mass., should be placed in receiver k within cluster 52. In response, the sorting operator 48 removes the parcel P4 from the conveyor 20a and places it in receiver k within cluster 52. Receiver 52k will remain illuminated and the parcel identification 47 will remain visible until PLC 25 receives either an appropriate signal from an sorting operator 48, as explained below, or the parcel exits the related operating zone 42b, Col.7 line56-67) (Check: Col.7 line46-67 to Col.8 line1-19, 29-39). 
Moreover, Mark also teaches transmitter photocell which monitor the location of each parcel and are a retro-reflective type which provide signals when a parcel passing immediately in front breaks the beam as well as track existing parcels as shown in Fig.1 and if parcel doesn’t pass then it would be obvious that it indicates that the parcel has either passed or not passed the beam. (Col.5 line5-19). 
Therefore, it would be obvious to the skilled person in the art before the effective filing date of the claimed invention to place transmitter photocell at operating zone to provide parcel location and once the parcel breaks the beam at operating zone provide indication that the parcel has not been removed by operator thus requires operator attention and PLC in response to signals from transmitter photocell may stop the sorting process and/or regulate the speed of conveyor based on signals. 
Regarding claim-3 and 13, Mark implicitly discloses wherein a sensor is used to detect that the first parcel (P4) has been removed from the conveying surface (20a) (At this point in the sorting process, where the display 46 presents flashing parcel information 47 and the perimeter of receiver 52k is illuminated, the sorting operator 48 is visually alerted by display 46 that parcel P4 destined for Boston, Mass., should be placed in receiver k within cluster 52. In response, the sorting operator 48 removes the parcel P4 from the conveyor 20a and places it in receiver k within cluster 52. Receiver 52k will remain illuminated and the parcel identification 47 will remain visible until PLC 25 receives either an appropriate signal from an sorting operator 48, as explained below, or the parcel exits the related operating zone 42b, Col.7 line56-67) (Check: Col.7 line46-67 to Col.8 line1-19, 29-39). 
Mark also teaches transmitter photocell which monitor the location of each parcel and are a retro-reflective type which provide signals when a parcel passing immediately in front breaks the beam as well as track existing parcels as shown in Fig.1 and if parcel doesn’t pass then it would be obvious that it indicates that the parcel has either passed or not passed (i.e. removed) the beam. (Col.5 line5-19). 
Therefore, it would be obvious to the skilled person in the art before the effective filing date of the claimed invention to place transmitter photocell at operating zone to provide parcel location and when the parcel doesn’t break the beam of transmitter at operating zone, thus providing the indication that the parcel has been removed by operator and therefore the parcel has been placed to its sorting destination i.e. clusters (51-58).
Regarding claim-4 and 14, Mark implicitly discloses wherein a sensor is used to detect that the first parcel (i.e. P4) has passed the sorting destination (i.e. clusters 51-52) (At this point in the sorting process, where the display 46 presents flashing parcel information 47 and the perimeter of receiver 52k is illuminated, the sorting operator 48 is visually alerted by display 46 that parcel P4 destined for Boston, Mass., should be placed in receiver k within cluster 52. In response, the sorting operator 48 removes the parcel P4 from the conveyor 20a and places it in receiver k within cluster 52. Receiver 52k will remain illuminated and the parcel identification 47 will remain visible until PLC 25 receives either an appropriate signal from an sorting operator 48, as explained below, or the parcel exits the related operating zone 42b, Col.7 line56-67; To confirm the parcel P4 has been correctly placed, and to cancel the particular designation "BosMa 52k" 47 from the display 46, the operator 48 presses a code on a keyboard 62. The code, received by PLC 25, cancels the designation 47 and strips 59. Alternatively, a headset having a microphone in communication with the PLC 25, which is capable of both voice recognition and voice synthesis, may be substituted for the keyboard 62. The sorting operator 48 may verbally signal the PLC 25 that the article has been placed by speaking into the microphone, from which the PLC 25 receives and considers an order to cancel the designation 47 and illumination strips 59, Col.8 line8-19) (Check: Col.5 line34-46; Col.7 line46-67 to Col.8 line1-19, 29-39).
Mark also teaches transmitter photocell which monitor the location of each parcel and are a retro-reflective type which provide signals when a parcel passing immediately in front breaks the beam as well as track existing parcels as shown in Fig.1 and if parcel doesn’t pass then it would be obvious that it indicates that the parcel has either passed or not passed (i.e. removed and/or placed/passed in sorting destination) the beam. (Col.5 line5-19). 
Therefore, it would be obvious to the skilled person in the art before the effective filing date of the claimed invention to place transmitter photocell at operating zone to provide parcel location and when the parcel doesn’t break the beam of transmitter at operating zone, thus providing the indication that the parcel has been removed by operator and therefore the parcel has been placed to its sorting destination i.e. clusters (51-58).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. “See Notice of Reference Cited”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD AWAIS whose telephone number is (571)272-4955. The examiner can normally be reached Monday-Friday 7-4 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/MA/            Examiner, Art Unit 3651